Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS. THIS NOTE IS REGISTERED WITH THE AGENT.TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH HEREIN WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT SECURED TERM NOTE FOR VALUE RECEIVED, the companies listed on Exhibit A attached hereto (each a “Company” and collectively, the “Companies”), hereby, jointly and severally, promises to pay to the holders identified on Exhibit B attached hereto (each, a Holder” and collectively the “Holders”) or their registered assigns or successors in interest, such Holder’s Term Loan Commitment Percentage (as hereafter defined) of the sum of One Million Two Hundred and Fifty Thousand Dollars ($1,250,000), together with any accrued and unpaid interest hereon together with all other amounts payable hereunder on February 28, 2013 or earlier upon acceleration following the occurrence of an Event of Default (as hereafter defined) (the “Maturity Date”).For purposes hereof, the term “Term Loan Commitment Percentage” means, as to any Holder, the percentage set forth such Holder’s name on Exhibit B attached hereto. Capitalized terms used herein without definition shall have the meanings ascribed to such terms in that certain Master Security Agreement dated as of the date hereof (as amended, restated, modified and/or supplemented from time to time, the “Security Agreement”) among the applicable Company, Mr. Prepaid, Inc., each Holder and LV Administrative Services, Inc., as administrative and collateral agent for the Holders (the “Agent” together with the Holders, collectively, the “Creditor Parties”). The following terms shall apply to this Secured Term Note (this “Note”): ARTICLE I CONTRACT RATE AND AMORTIZATION 1.1Contract Rate.Subject to Sections 2.2 and 3.9, interest payable on the outstanding principal amount of this Note (the “Principal Amount”) shall accrue at a rate per annum equal to eight percent (8%) (the “Contract Rate”).Interest shall be (i) calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears, commencing on March 1, 2010, and on the first business day of each consecutive calendar month thereafter until paid in full, whether by acceleration following demand or otherwise. 1.2Principal Payments.The entire outstanding Principal Amount together with any accrued and unpaid interest thereon plus any and all other unpaid amounts which are then owing to each Holder under this Note, and/or the Master Security Agreement shall be due and payable on the Maturity Date. 1.3Optional Redemption in Cash.The Companies may prepay this Note, in whole or in part, at any time without premium or penalty. ARTICLE II EVENTS OF DEFAULT 2.1Events of Default.The occurrence of any Event of Default under the
